*519Order, Supreme Court, Bronx County (Ben R. Barbato, J.), entered February 7, 2012, which, in an action for personal injuries sustained in a motor vehicle accident, granted defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Defendant failed to establish that plaintiffs claimed dental injury, consisting of a fracture of a front tooth, was not caused by the accident or did not constitute a serious injury within the “fracture” category of Insurance Law § 5102 (d) (see Newman v Datta, 72 AD3d 537 [1st Dept 2010]). In any event, in opposition to the motion, plaintiff raised a triable issue of fact. Plaintiff submitted an affirmation of his dentist averring that plaintiff underwent dental treatment for his fractured central incisors, that the fracture was causally related to the accident, and that he would be required to undergo ongoing dented treatment (see Newman at 537; Kennedy v Anthony, 195 AD2d 942 [3d Dept 1993]).
In view of the foregoing finding that the injuries to plaintiffs teeth meet the no-fault threshold, “it is unnecessary to address whether his proof with respect to other injuries he allegedly sustained would have been sufficient to withstand defendant’s] motion for summary judgment” (Linton v Nawaz, 14 NY3d 821, 822 [2010]; Rubin v SMS Taxi Corp., 71 AD3d 548, 549-550 [1st Dept 2010]).
Concur—Andrias, J.P., Moskowitz, Freedman, Manzanet-Daniels and Feinman, JJ.